Title: To Benjamin Franklin from James Woodmason, 4 January 1780
From: Woodmason, James
To: Franklin, Benjamin


Sir
London 4 Jany. 1780
Ten days since I did myself the honour to inform you, that I intended to send you the 12 Rms of Paper by the first Ship for Amsterdam. I have now to acquaint you that I shipped the Paper on the Lady Elizabeth last Week, which I hope will arrive safe I doubt not, but it will give you satisfaction. Mr: Le Taillier who does me the favour of taking the charge of this Letter returns to England again in 3 Weeks. I imagine you have heard of his having purchased Baskervilles Types, for the Voltaires Works. I have now some Paper making on Wove Moulds to print the Proposals on. I wish I may be fortunate enough to please, so that English Paper may be used. I know we are not so cheap, as the Foreign Papers, but we much excell them in the Manufacturing & finishing. Shou’d you have any Commands for me, Mr: Le Talleir, I think wou’d take charge of any Letters. He is Agent to Mr: Beaumarchais. We talk very confidently of having Peace with America. I wish to God it were True. It wou’d be a happy day for Old England, & give universal joy. I then might Expect the Honour of seeing you again. Mr: Evan Evans desires me, particularly to present his respects. I am Sir Your most Obed. & most Obliged Humble Servt
James Woodmason
 Addressed: Dr: Franklin